                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


LIVE WELL FINANCIAL, INC.,                        §
                                                  §
                                                  §   CIVIL ACTION NO. 6:18-CV-00119-RWS
               Plaintiff,                         §
                                                  §
v.                                                §
                                                  §
JUDY KAY VALENTINE, MICHAEL                       §
WAYNE     VALENTINE,   CHRISTI                    §
COPPEDGE,   SHERRI   DONAHOO,                     §
UNKNOWN HEIRS AT LAW OF
MERLE WAYNE VALENTINE,


               Defendants.

             ORDER ADOPTING REPORT AND RECOMMENDATION OF
                    UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On July 25, 2018, the Magistrate Judge issued

a Report and Recommendation (Docket No. 20), recommending that Plaintiff Live Well

Financial, Inc.’s (“Plaintiff” or “Live Well”) Motion for Default Judgment (Docket No. 17)

against Defendant Judy Kay Valentine be granted. Docket No. 20 at 5. The Magistrate Judge

further ordered that the Report and Recommendation be immediately served on Defendants. Id.

On August 10, 2018 Plaintiff filed a notice of service of the Report and Recommendation on

Defendant Judy Kay Valentine. Docket No. 22. The Report and Recommendation informed the

parties of their rights to object to those findings within 14 days, and further informed the parties

that a failure to timely object “shall bar that party from de novo review by the district judge of

those findings, conclusions and recommendations and, except on grounds of plain error, from

appellate review of unobjected-to factual findings and legal conclusions accepted and adopted by
the district court.” Docket No. 20 at 5 (citing Douglass v. United States Auto. Ass’n, 79 F.3d

1415, 1430 (5th Cir. 1996)). Since the service of the Report and Recommendation on August 10,

2018, no party has filed objections and the prescribed time period for doing so has passed.

       Nonetheless, having reviewed the Magistrate Judge’s findings, the Court agrees with the

Magistrate Judge. The Magistrate Judge found that Defendant Judy Kay Valentine was properly

served by personal service (Docket No. 6), that she has failed to timely answer or otherwise

respond, and that the Clerk of Court has made an entry of default (Docket No. 19). Docket

No. 20 at 3–4. The Magistrate Judge also found that Plaintiff’s Complaint sufficiently pleaded

its cause of action for its statutory probate lien and for non-judicial foreclosure pursuant to the

terms of the Loan Agreement and Texas Property Code § 51.002 (Docket No. 1 at ¶¶ 1–23),

and that Plaintiff’s Complaint makes a prima facie showing of jurisdiction (Docket No. 1 at
    .
¶¶ 1–8). Docket No. 20 at 3–4. Weighing the relevant considerations, the Magistrate Judge

then found that Plaintiff was entitled to default judgment. Id. at 4–5. The Court does not find

plain error in these determinations. Accordingly, it is

       ORDERED that Plaintiff’s Motion for Default Judgment as to Defendant Judy

Kay Valentine (Docket No. 17) be GRANTED. It is further

       ORDERED that Plaintiff shall immediately serve a copy of this Order on Defendant,

and within 14 days of the issuance of this Order, submit a proposed final judgment.

       SIGNED this 19th day of November, 2018.



                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
